Citation Nr: 1114973	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a comminuted fracture of the left clavicle prior to December 23, 2008.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a comminuted fracture of the left clavicle on or after December 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal was previously remanded in October 2008 and October 2009.  In March 2009, the Veteran was provided with a duty to notify and assist letter that provided information on assigning disability ratings and effective dates.  In February 2010, the Veteran underwent a VA examination which is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to December 23, 2008, service-connected residuals of a comminuted fracture of the left clavicle were not shown to be productive of limitation of motion of the left arm to 25 degrees from the side.  

3.  On December 23, 2008, service-connected residuals of a comminuted fracture of the left clavicle were shown to more nearly approximate limitation of motion of the left arm to 25 degrees from the side.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent disabling for service-connected residuals of a comminuted fracture of the left clavicle prior to December 23, 2008, were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

2.  The criteria for a 30 percent disability rating, but no higher, for service-connected residuals of a comminuted fracture of the left clavicle effective December 23, 2008, were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for the residuals of a comminuted fracture of the left clavicle.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in April 2004 before service connection was granted in March 2005 was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim for an increased rating.  The Veteran was also afforded VA examinations in January 2005, December 2008, and February 2010 in connection with his claim.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC and SSOCs, which informed them of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Additionally, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  The most recent VA examination was obtained in February 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record, and it fully addresses the rating criteria that are relevant to rating the disability in this case.  Although the examiner did not specifically indicate if the humerus was impaired by fibrous union, false flail joint, or flail shoulder, the Board was able to ascertain from the other examination findings that the Veteran's service-connected disability did not impair the humerus.  Thus, there is adequate medical evidence of record to make a determination in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As noted during the February 2010 VA examination, the Veteran is right-handed and his left shoulder is for evaluation; as such, minor, as opposed to major, disability ratings are applicable.  38 C.F.R. § 4.69.

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 which provides for a 20 percent rating for limitation of motion of the arm at shoulder level or midway between side and shoulder level for the minor side.  A 30 percent rating is warranted for limitation of motion to 25 degrees from the side.  

A higher evaluation of 30 percent is warranted under Diagnostic Code 5200 if there is evidence of intermediate between favorable and unfavorable ankylosis of the (minor) scapulohumeral articulation.  A 40 percent rating is warranted for unfavorable ankylosis of the (minor) scapulohumeral articulation with abduction limited to 25 degrees from the side.  38 C.F.R. 4.71a.  

A 40 percent evaluation is warranted if there is evidence of fibrous union of the humerus under Diagnostic Code 5202.  Id.  A 50 percent evaluation is warranted for nonunion of the humerus (false flail joint).  A 70 percent evaluation is warranted for loss of head of the humerus (flail shoulder) under Diagnostic Code 5202.  Id. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent disabling prior to December 23, 2008 but that he is entitlement to a 30 percent rating for service-connected residuals of a comminuted fracture of the left clavicle effective from December 23, 2008, the date of a VA examination.  

Prior to December 23, 2008, the criteria for a rating in excess of 20 percent disabling were not met.  Left arm limitation of motion was not limited to 25 degrees from the side.  In this regard, during his January 2005 VA examination, there was no loose motion or false joints.  There was tenderness in the left shoulder.  Forward flexion was to 100 degrees with abduction to 90 degrees with external rotation to 80 degrees and internal rotation to 70 degrees, all of which were painful with clicking, popping, and crepitus in the left shoulder.  With repetitive testing, pain began at 65 degrees with forward flexion and limited movement to 90 degrees with moderate pain, mild to moderate weakness, and mild to moderate fatigability, but no incoordination.  The major functional impact was pain and weakness with repetitive use.  There appeared to be mild to moderate functional impairment with his daily activities due to pain and weakness.  Grasps were equal and there appeared to be good muscle strength in the left upper extremity.  X-rays revealed mild left AC DJD (degenerative joint disease).  Thus, even after considering DeLuca, the objective evidence of record does not more nearly approximate the criteria for a 30 percent rating because even with additional limitation of motion, pain, and weakness, the Veteran's arm range of motion is not limited to close to 25 degrees from his side.  Accordingly, the evidence does not more nearly approximate the criteria for a rating in excess of 20 percent disabling prior to December 23, 2008.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201; see Hart, 21 Vet. App. 505.  

During the December 2008 VA examination, the Veteran reported that in the last two years he noticed an increased sharp pain over the medial border of his scapula on the left shoulder.  This pain bothered him constantly and was aggravated by increased or overhead activity.  Flare-ups occurred with putting the shoulder in the wrong position, lifting, or twisting type activity.  He also reported stiffness, weakness, and flare-ups.  Physical examination revealed that the left shoulder had external rotation within an abducted position to 38 degrees and internal rotation in an abducted position to 33 degrees.  Forward flexion was to 133 degrees.  The examiner noted that the Veteran described flare-ups of pain and that it was his opinion that this would demonstrate additional limitations on functionability including decreased range of motion of approximately 10 percent.  The examiner added that as a result of the range of motion limitations, there was ankylosis of the shoulder, glenohumeral joint itself.  

During the February 2010 VA examination, the left shoulder was noted to have no giving way, instability, incoordination, dislocation, subluxation, locking episodes, effusions, or inflammation.  There was deformity, pain, stiffness, weakness, guarding of movement, tenderness, crepitus, misalignment, decreased speed of joint motion, flare-ups of mild severity every two to three weeks that were precipitated by lifting greater than 40 pounds, reaching above head, and cold weather.  The examiner added that a weight-bearing joint was not affected and there was no other evidence of abnormal weight bearing.  Muscle bulk and tone were normal in both upper extremities symmetrically.

Flexion was 0 to 100 degrees, abduction was 0 to 120 degrees, external rotation was 0 to 70 degrees, and internal rotation was 0 to 70 degrees.  There was no redness, swelling, heat, or effusion.  There was no ankylosis.  There was no muscle atrophy.  There was moderate popping or crepitus with motion but no instability.  There was moderate pain with all planes of motion.  The examiner could not express without resort to mere speculation additional limitation by pain, fatigue, weakness, or lack of endurance due to repetitive use during or not during a flare-up.  The Board observes that although the February 2010 VA examiner was unable to comment about the impact of the Veteran's disability during a flare-up, he did state that the disability resulted in a moderate impact on chores, shopping, and exercise and a mild impact on recreation, traveling, and driving.  The examiner added that the disability resulted in problems with lifting, carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain.  

Although it is somewhat unclear if the Veteran's left shoulder has been shown to be limited to 25 degrees from his side, the Board will afford the Veteran the benefit of the doubt and conclude that after repetitive motion, his left shoulder range of motion more nearly approximates the criteria for a 30 percent rating as reflected at the time of the December 2008 VA examination.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; DeLuca.  However, a rating in excess of 30 percent is not warranted because unfavorable ankylosis has not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Further, fibrous union of the humerus, false flail joint, and flail shoulder were not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's left shoulder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his left shoulder reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5201 reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected left shoulder has caused frequent periods of hospitalization or marked interference with his employment and such is not shown by the evidence of record.  In this regard, the evidence of record reflects that the Veteran retired from a telephone company after 35 years of employment.  He currently works for a delivery service.  The Veteran has been in receipt of Social Security Administration (SSA) benefits since 2004 for a primary diagnosis of peripheral vascular disease and a secondary diagnosis of diabetes mellitus, neither of which is service connected.  He is noted to have limitations with lifting ladders and equipment with his left arm above his head.  The Board finds that these limitations are already contemplated by the applicable criteria.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for residuals of a comminuted fracture of the left clavicle prior to December 23, 2008 is denied.

Entitlement to a 30 percent disability rating, but no higher, for residuals of a comminuted fracture of the left clavicle on December 23, 2008 is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


